DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 8 and 11 are rejected because it is unclear how the first switchable layer can be a SPD layer (see claim 4 and 11) or an electrochromic layer (see claim 8) when claim 1 already requires that it is an LC layer. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, although it is noted that claim 5 recites “at least one of the first… and second”, this language allows for only the first switchable layer to comprise a LC layer which is already recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 3-5, 7-8, 10-11, 14, 24, 31 and 66 is/are rejected under 35 U.S.C. 103(a) as being obvious over Bokor (SE102016216929) in view of Kalmbach (DE 102007015415) and Kang (US Pub 20140293194) or, in the alternative, obvious over Bokor (SE102016216929) in view of Brecht (US Pub 20140176836), Kalmbach (DE 102007015415) and Kang (US Pub 20140293194). 
Regarding claim 1: Bokor teaches the following laminated glazing (0017-0018, 0029-0039),

    PNG
    media_image1.png
    478
    1024
    media_image1.png
    Greyscale


Although not shown, Bokor’s conductive layer 111 and 122 can comprise a support (carrier film) on which the transparent conductive layer is arranged (0039). Given that Bokor’s conductive layers are intended to directly contact active layers (see entire disclosure such as 0039 for example), this combined with the previous teaching would be expected to provide for the glazing as follows,

    PNG
    media_image2.png
    478
    1024
    media_image2.png
    Greyscale

Alternatively, as Brecht from the same field of endeavor of switchable windows, teaches it being desirable to place a carrier layer directly between each outer intermediate adhesive layer and adjacent conductive layer (see PET 209 and 210 in Figures), it would have been obvious to one having ordinary skill at the time of invention to place a carrier film directly between Bokor’s outer intermediate layer 101 and conductive layer 11 as well as outer intermediate layer 102 and conductive layer 122 to obtain a desirable switchable window. 
The first switchable layer can be a LC layer (see 0017, 0033-0034).
While Bokor does not explicitly recite their intermediate adhesive layers as “polymeric”, Bokor teaches them being adhesives bonding to the outer glasses (see 0037) and one of ordinary skill in the art would readily understand such adhesives are polymeric. 
Alternatively, as Brecht from the same field of endeavor of switchable windows, teaches it being desirable to make intermediate adhesive layers that bond directly to outer glasses polymeric (see 208 in Figures), it would have been obvious to one having ordinary skill at the time of invention to make the intermediate adhesive layers polymeric to obtain a desirable switchable window. 
Bokor fails to include a polarizing film in their first carrier film adjacent the glass or in the second carrier film in the middle of the layer stack, however, Bokor not exclude this. As Kalmbach, from the same field of endeavor of switchable windows, teaches that it is desirable to include a polarizing film directly adjacent glass and in the films in the middle of the glass between two switching layers, it would have been obvious to one having ordinary skill at the time of invention to include a polarizing film in the first carrier film adjacent the glass and in the second carrier film in the middle of the layer stack between the two switching layers to obtain a desirable switchable window. 
	While Bokor does not explicitly disclose the first polarizing film being made to have an angle 90o to the polarizing angle of the other polarizing film, it is not only well known in the art that optimizing polarization angles in relation to each other changes optical properties (MPEP 2144) but given that Kang, from the same field of endeavor of switchable layers, suggests one polarizing film having a 90o angle to a that of another polarizing film (see Figures) is desirable, it would have been obvious to one having ordinary skill at the time of invention to optimize the polarization angle of the first polarizing film to that of the other as desired and to obtain a 90o angle to a that the other for desirable optics. 
Regarding claim 3: The glazing is automotive glazing (0029).
Regarding claims 4-5, 7-8 and 31: At least one of the switchable layers can be a SPD layer, a LC, a PDLC or electrochromic layer (see 0017, 0034).
Regarding claim 10: Bokor teaches the switchable layers differ (see entire disclosure).  
Regarding claim 11: The first switchable layer can comprise a SPD layer and the second can comprise a LC layer (see 0017, 0034). 
Regarding claim 14: The glazing comprises a first electrical connection for powering the first switchable layer (see 114 in Figure above) and a second electric connection for powering the second switchable layer (see 124) which are controlled separately. 
Regarding claim 24: Bokor fails to include an additional layer sequence as required by claim 24, however, not only does Bokor not exclude this but it is noted that this is nothing more than a duplication of the switchable layer sequences already taught by Bokor (i.e. adding an additional conductive/ switching layer/conductive/carrier sequence on the third carrier layer already taught). 
As Kalmbach, from the same field of endeavor of switchable windows, teaches that it is desirable to include “at least two” switchable layer sequences which is suggestive of any number of two or more (i.e. three switchable layer sequences), it would have been obvious to one having ordinary skill at the time of invention to add an additional conductive/ switching layer/conductive/carrier sequence on the third carrier layer already taught to obtain a desirable switchable window. 
Regarding claim 66: While Bokor may not explicitly recite the glazing being configured as claimed, given that Bokor’s laminated glazing structure is the same as that of Applicants, it would be expected to have a configuration as claimed. 

2.	Claim(s) 25-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokor (SE102016216929), Kalmbach (DE 102007015415) and Kang (US Pub 20140293194) in view of Brecht (US Pub 20140176836).
Regarding claims 25-26 and 28: Although Bokor fails to teach an IR reflective layer as required by claims 25 and 26 or the presence of a transparent dielectric layer as required by claim 28, they do not exclude it. Instead, Bokor only generally teaches a switchable window wherein transparent conductive layers such as TCOs, etc. sandwich switchable layers.
As Brecht from the same field of endeavor of switchable windows, teaches that low-e coatings made of infrared reflective layers and transparent dielectric layers can be used as transparent conductive layers, even replacing those of TCO, sandwiching switching layers  (see low-E coatings in Figures), it would have been obvious to one having ordinary skill at the time of invention to make the transparent conductive layers in Bokor that of a low e coating made of infrared reflective layers and transparent dielectric layers to obtain a desirable switchable window. 

3.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokor (SE102016216929), Kalmbach (DE 102007015415) and Kang (US Pub 20140293194) as applied to claim 1 in view of Behmke (US Pub 20160138328)
or alternatively, Bokor, Kalmbach, Kang and Brecht (US Pub 20140176836) as applied to claim 1 above, in view of Behmke (US Pub 20160138328)
Regarding claim 17:  Although Bokor fails to teach their conductive coatings including deletions as claimed, they do not exclude it. Instead, Bokor only generally teaches a switchable window wherein the conductive layers sandwich switchable layers.
As Behmke, from the same field of endeavor of switchable windows, teaches that conductive layers sandwiching switching layers can be made with deletions defining segments as desired (see deletions 16 in conductive layers 3 and 4 in Figures), it would have been obvious to one having ordinary skill at the time of invention to make Bokor’s conductive layers with deletions defining segments to obtain a desirable switchable window. 
Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.
In summary, Applicants argue that the cited art fails to teach the invention as now amended for the following reasons. 
Initially, Applicants argue that it is unclear how Bokor discloses or suggests the first switchable layer comprising a LC layer but this is not persuasive because Bokor explicitly teaches that the first switchable layer can comprise a LC layer (see Bokor par. 0017, 0033-0034). 
Applicants argue that it is unclear how Brecht discloses or suggests the first switchable layer comprising a LC layer but this is not persuasive because Brecht was not used to teach this limitation as it is already taught by Bokor. 
Applicants argue that it is unclear how Kalmbach discloses or suggests the configuration claimed as the Office did not cite a particular portion but this is not persuasive. Initially, it is noted for the record that Kalmbach was relied upon for meeting the limitation that the first carrier film and second carrier film comprise a polarizing layer.
The Examiner draws particular attention to Kalmbach’s Figure and par 0019 where it is explicitly illustrated and disclosed a polarizing film being adjacent to glass (see 2.3.1 and 2.3.4) and a polarizing film being in the center of the laminate (2.3.2 and 2.3.3) between two switching layers (2.1 and 2.2). Given that Bokor’s first carrier film is adjacent to glass and second carrier film is in the center between two switching layers, it would have been obvious to one having ordinary skill at the time of invention to include a polarizing film in Bokor’s first carrier film adjacent the glass and in the second carrier film in the center of the layer stack between their two switching layers. 
Additionally, although the Examiner agrees that Kalmbach does not itself disclose the angle requirement, Kalmbach was not used to meet this limitation but instead, Kang was used to meet this. 
Applicants also argue that it is unclear how Kalmbach discloses or suggests the first switchable layer comprising a LC layer but this is not persuasive because Brecht was not used to teach this limitation as it is already taught by Bokor. 
Applicants argue that Kang fails to remedy the angle deficiencies and that the Office does not cite where Kang teaches the required angle limitation but this is not persuasive. Specifically, the Office did cite Kang’s Figures which clearly illustrates one polarizing film having a 90o angle to that of another polarizing film being desirable. Specifically, see Figures 1a which clearly shows two polarizers sandwiching an LC layer, one polarizer having an axis of 90 degrees with another having an axis of 0 degrees. Given that Bokor, as amended by Kalmbach will include a first polarizer and a second polarizer sandwiching an LC switching layer, it would have been obvious to one having ordinary skill at the time of invention to optimize the polarization angle of Bokor’s first polarizing film to that of the other as desired and to obtain a 90o angle to that of the other for desirable optics. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784